DETAILED ACTION
Claim(s) 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 63/052195 and 63/052217 submitted on July 15th, 2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 9th, 2021 and December 6th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon et al. (US 2021/0167930 A1) hereinafter “Jeon” in view of LEE et al. (US 2020/0396044 A1) hereinafter “Lee”.

Regarding Claims 1 and 11,
	Jeon discloses a User Equipment (UE) [see fig. 4, pg. 4, ¶160 lines 9-21, a wireless device “406”], comprising: 
	a control circuit [see fig. 4, pg. 4, ¶160 lines 9-21, a communication path, interface or bus “407”]; 
	a processor installed in the control circuit [see fig. 4, pg. 4, ¶160 lines 9-21, at least one processor “408”]; and 
	a memory installed in the control circuit and operatively coupled to the processor [see fig. 4, pg. 4, ¶160 lines 9-21, a non-transitory memory “409”], wherein the processor is configured to execute a program code stored in the memory to perform operations [see fig. 4, pg. 4, ¶160 lines 9-21, at least one set of program code instructions “410” stored in the non-transitory memory “409” and executable by the at least one processor “408”], the operations comprising: 
	receiving a first Radio Resource Control (RRC) message from a network node [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, receiving at least one message from a base station], wherein the first RRC message is indicative of a first uplink (UL) Bandwidth Part (BWP) of a cell [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the at least one message comprising configuration parameters indicating periodic resources of a configured grant configured in an uplink bandwidth part]; 
	initiating a procedure to use a configured grant (CG) resource in RRC inactive state [see fig. 36: Step “3620”, pg. 46, ¶564 lines 9-11, starting a bandwidth part inactivity timer in response to activating a downlink bandwidth part]; 
	performing [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, transmitting], on the first UL BWP [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, via a first transmission interval of a first resource of the periodic resources], a first UL transmission using the CG resource [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, one or more data packets of the uplink bandwidth part]; and 
	in response to completion of the procedure [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, in response to an expiry of the bandwidth part inactivity timer], performing BWP switching from the first UL BWP of the cell to the second UL BWP of the cell [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, switching from the downlink bandwidth part to a default bandwidth part as an active bandwidth part].
	Although Jeon discloses initiating a procedure to use a configured grant (CG) resource in RRC inactive state, Jeon does not explicitly teach “in response to” initiation of a procedure to use a configured grant (CG) resource in RRC inactive state, “performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell”.
	However Lee discloses in response to initiation of a procedure to use a configured grant (CG) resource in RRC inactive state [see fig. 8: Step “S805”, pg. 7, ¶100 lines 1-5; ¶103 lines 1-6, if there are suspended CG resources in one of the inactive BWPs], performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell [see fig. 8: Step “S807”, pg. 7, ¶103 lines 1-6, the UE switches to (or activates) the UL BWP with a suspended CG resource]; 
	performing [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, the UE resumes the suspended CG resource, and transmits], on the first UL BWP [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, on the switched UL BWP], a first UL transmission using the CG resource [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, the new data and/or BSR on the configured resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in response to” initiation of a procedure to use a configured grant (CG) resource in RRC inactive state, “performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell” as taught by Lee in the system of Jeon to provide efficient transmission of an Internet protocol (IP) packet such as an IP version 4 (IPv4) or IP version 6 (IPv6) packet in a radio interface having a relatively small bandwidth [see Lee pg. 3, ¶48 lines 6-11].

Regarding Claims 2 and 12,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses wherein the UE is configured with the first UL BWP by the first RRC message [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the wireless device receives the at least one message from the base station comprising configuration parameters indicating periodic resources of a configured grant configured in an uplink bandwidth part].

Regarding Claims 3 and 13,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses, the operations comprising: 
	entering the RRC inactive state in response to receiving the first RRC message [see pg. 6, ¶177 lines 7-25, the eNB modifies the TAG configuration of an SCell by removing (releasing) the SCell and adding (configuring) a new SCell with the updated TAG ID being initially inactive subsequent to being assigned the updated TAG ID], wherein the first RRC message is an RRCRelease message [see pg. 6, ¶177 lines 7-25, if there is a need to move an SCell from an sTAG to a pTAG, at least one RRC message, for example, at least one RRC reconfiguration message, is send to the UE to reconfigure TAG configurations by releasing the SCell].

Regarding Claims 4 and 14,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses, the operations comprising: 
	receiving a second RRC message [see pg. 12, ¶216 lines 8-12, in response to receiving the RRCConnectionSetupComplete and/or RRCConnectionResumeComplete message], wherein the UE considers the procedure to be complete based on the second RRC message [see pg. 12, ¶216 lines 8-12, the random access procedure ends the RRC connection established between the wireless device and the base station].


Regarding Claims 6 and 16,
	Jeon discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, a wireless device “406”], wherein the first RRC message is indicative of a first downlink (DL) BWP of the cell [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the at least one message comprising configuration parameters indicating periodic resources of a configured grant configured in an uplink bandwidth part], the operations comprising: 
	initiating a procedure [see fig. 36: Step “3620”, pg. 46, ¶564 lines 9-11, a bandwidth part inactivity timer is started in response to activating a downlink bandwidth part].
	Although Jeon discloses initiating a procedure, Jeon does not explicitly teach “in response to” the initiation of the procedure, “performing BWP switching from a second DL BWP of the cell to the first DL BWP of the cell”.
	However Lee discloses in response to the initiation of the procedure [see fig. 8: Step “S805”, pg. 7, ¶100 lines 1-5; ¶103 lines 1-6, if there are suspended CG resources in one of the inactive BWPs], performing BWP switching from a second DL BWP of the cell to the first DL BWP of the cell [see fig. 8: Step “S807”, pg. 7, ¶103 lines 1-6, the UE switches to (or activates) the UL BWP with a suspended CG resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in response to” the initiation of the procedure, “performing BWP switching from a second DL BWP of the cell to the first DL BWP of the cell” as taught by Lee in the system of Jeon for the same motivation as set forth in claim 11.

Regarding Claims 7 and 17,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses wherein the first RRC message is indicative of a first downlink (DL) BWP of the cell [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the at least one message comprising configuration parameters indicating periodic resources of a configured grant configured in an uplink bandwidth part], the operations comprising: 
	in response to completion of the procedure [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, in response to an expiry of the bandwidth part inactivity timer], performing BWP switching from the first DL BWP of the cell to a second DL BWP of the cell [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, switching from the downlink bandwidth part to a default bandwidth part as an active bandwidth part].

Regarding Claims 8 and 18,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses, the operations comprising: 
	performing [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, transmitting], on the first UL BWP and during the procedure [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, via a first transmission interval of a first resource of the periodic resources], a second UL transmission using the CG resource [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, one or more data packets of the uplink bandwidth part].

Regarding Claims 9 and 19,
	The combined system of Jeon and Lee discloses the UE of claim 11 [see fig. 4, pg. 4, ¶160 lines 9-21, the wireless device “406”].
	Jeon further discloses, the operations comprising: 
	starting a timer in response to the initiation of the procedure [see pg. 7, ¶181 lines 15-22, if the timeAlignmentTimer associated with this TAG is not running, the Timing Advance Command for this TAG is applied and the timeAlignmentTimer associated with this TAG started]; and 
	performing an RRC resume procedure on the second UL BWP in response to expiration of the timer [see pg. 11, ¶216 lines 1-5, the wireless device sends to the base station an RRCConnectionRequest and/or RRCConnectionResumeRequest message, referred to as RA Msg3, e.g., after or in response to receiving the RAR].

Regarding Claim 10,
	The combined system of Jeon and Lee discloses the method of claim 1 [see fig. 36, pg. 46, ¶564 lines 2-9, a method of switching bandwidth part (BWP)].
	Jeon further discloses, wherein: 
	the first RRC message is indicative of the CG resource [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the at least one message comprising configuration parameters indicating periodic resources of a configured grant].

Regarding Claim 20,
	Jeon discloses a non-transitory computer-readable medium comprising processor-executable instructions that when executed by a User Equipment (UE) cause performance of operations [see fig. 4, pg. 4, ¶160 lines 9-21, a non-transitory memory “409” and at least one set of program code instructions “410” stored in the non-transitory memory “409” and executable by at least one processor “408” within a wireless device “406”], the operations comprising: 
	receiving a first Radio Resource Control (RRC) message from a network node [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, receiving at least one message from a base station], wherein the first RRC message is indicative of a first uplink (UL) Bandwidth Part (BWP) of a cell [see fig. 36: Step “3610”, pg. 46, ¶564 lines 2-9, the at least one message comprising configuration parameters indicating periodic resources of a configured grant configured in an uplink bandwidth part]; 
	initiating a procedure to use a configured grant (CG) resource in RRC inactive state [see fig. 36: Step “3620”, pg. 46, ¶564 lines 9-11, starting a bandwidth part inactivity timer in response to activating a downlink bandwidth part]; 
	performing [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, transmitting], on the first UL BWP [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, via a first transmission interval of a first resource of the periodic resources], a first UL transmission using the CG resource [see fig. 36: Step “3630”, pg. 46, ¶564 lines 11-14, one or more data packets of the uplink bandwidth part]; and 
	in response to completion of the procedure [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, in response to an expiry of the bandwidth part inactivity timer], performing BWP switching from the first UL BWP of the cell to the second UL BWP of the cell [see fig. 36: Step “3650”, pg. 46, ¶564 lines 16-19, switching from the downlink bandwidth part to a default bandwidth part as an active bandwidth part].
	Although Jeon discloses initiating a procedure to use a configured grant (CG) resource in RRC inactive state, Jeon does not explicitly teach “in response to” initiation of a procedure to use a configured grant (CG) resource in RRC inactive state, “performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell”.
	However Lee discloses in response to initiation of a procedure to use a configured grant (CG) resource in RRC inactive state [see fig. 8: Step “S805”, pg. 7, ¶100 lines 1-5; ¶103 lines 1-6, if there are suspended CG resources in one of the inactive BWPs], performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell [see fig. 8: Step “S807”, pg. 7, ¶103 lines 1-6, the UE switches to (or activates) the UL BWP with a suspended CG resource]; 
	performing [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, the UE resumes the suspended CG resource, and transmits], on the first UL BWP [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, on the switched UL BWP], a first UL transmission using the CG resource [see fig. 8: Step “S809”, pg. 7, ¶103 lines 1-6, the new data and/or BSR on the configured resource].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “in response to” initiation of a procedure to use a configured grant (CG) resource in RRC inactive state, “performing BWP switching from a second UL BWP of the cell to the first UL BWP of the cell” as taught by Lee in the system of Jeon to provide efficient transmission of an Internet protocol (IP) packet such as an IP version 4 (IPv4) or IP version 6 (IPv6) packet in a radio interface having a relatively small bandwidth [see Lee pg. 3, ¶48 lines 6-11].

Allowable Subject Matter
Claims 5 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: Nemeth et al. (US 2022/0264402 A1); see fig. 5: Step(s): “510” – “530”, pg. 5, ¶51.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469